Response to Remarks1
Continuation of §12. Applicant’s remarks are respectfully acknowledged but are not persuasive for at least the following reasons.
Applicant’s remarks directed to the processes used in Omori, Smakman, and Viklund (Remarks 3–5) are unpersuasive
Applicant argues that:
“Viklund’s disclosure is so different from that of Omori and Smakman that one having ordinary skill in the art would not have combined their disclosures let alone in the manner asserted in the rejections”. (Remarks 3.) In particular, Applicant argues that “[i]t is apparent from the vastly different processes disclosed by Omori, Smakman and Viklund that one having ordinary skill in the art would not have considered Viklund’s disclosure and conditions disclosed therein for making modifications to the process specifically disclosed in Omori and/or Omori considered with Smakman. The lack of any motivation to combine the disclosures is readily evident from the different conditions are disclosed for the processes in each of Omori, Smakman and Viklund, and particularly Viklund’s disclosure that his process includes different method steps and different desired resulting pores based upon the materials and steps used in his process.” 
(Remarks 3–5.) Examiner respectfully disagrees.
Assuming arguendo that Omori, Smakman, and Viklund disclose different processes, Applicant fails to provide evidence that one of ordinary skill would be precluded from compensating for differences among the processes. Respectfully, Applicant merely asserts that it is “readily evident from the different conditions disclosed” without providing factual support for its assertion. Previously the courts have determined that the arguments of counsel cannot take the place of evidence in the record. Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (internal quotes and citation omitted); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. prima facie case of obviousness.”). Thus in accordance with the previous determinations by the courts, Applicant’s instant arguments are unpersuasive because they appear to be unsupported by factual evidence. Estee Lauder, supra; Schulze, supra; Geisler, supra.
Furthermore, all three prior art methods form their adsorbent from a polymer solution. For instance, Omori suggests adding inorganic ion absorbing material to a polymer solution. (Omori ¶¶ 227–229.) Smakman suggests using a polymer solution to form an adsorbent. (See, e.g., Smakman, paragraph bridging cols. 4–5.) Likewise, Viklund suggests using a polymer solution to form a sorbent material. (Viklund 745.) With these findings in mind, it is respectfully submitted that Applicant fails to adequately explain why a person having ordinary skill in the art (“PHOSITA”) would have been unable to (inter alia) modify Omori’s process to include one or more features of Smakman and/or Viklund’s process.
Applicant’s proffered advantages (Remarks 4–5) fail to establish nonobviousness
Applicant has provided remarks directed to advantages of its invention. (Remarks 4–5). These remarks point to certain portions of the Specification. (Id.) Applicant’s remarks are respectfully acknowledged but are found unpersuasive with regards to rebutting the obviousness rationale set forth in the Final Office Action. (Final Act. 3–8.) 
First, several of the features to which Applicant refers (e.g., high-speed fluid flow, blood processing, etc.) are not included in the elected claims. To this end, previously it has been held that “limitations are not to be read into the claims from the specification”. In re Van Geuns, 988 F.2d 1181, 1184, (Fed. Cir. 1993) (citing In re Zletz, 893 F.2d 319, 321, (Fed.Cir.1989)); see In re Prater, 415 F.2d 1393, 1404–05 (CCPA 1969) (“We are not persuaded by any sound reason why, at any time before the patent is granted, an applicant should have limitations of the specifications read into a claim where no express statement of the limitation is included in the claim.”) 
Second, the advantages proffered by Applicant do not appear to be commensurate in scope with the presently claimed invention. For instance, at present pending claim 1 generically recites the limitations “organic polymer resin” and “inorganic ion adsorbent”. Here the resin and the adsorbent each cover a respective broad range of 
Applicant’s arguments against combining the references (Remarks 6–8) are unpersuasive
Applicant asserts that: 
“[O]ne having ordinary skill in the art would not have sought to combine Omori, Smakman and Viklund without improperly using Applicant’s claims as a guidepost. Moreover, even if for the sake of argument Omori was combined with Smakman and Viklund, one of ordinary skill in the art would not have arrived at Applicant’s claims.” 
(Remarks 6.) In order to support these arguments, Applicant further asserts: 
(1) “Viklund discloses at page 748 . . .  the desirability for mesopores ranging from 2 to 50 nm which are smaller than Applicant’s recited most frequent pore size of 0.08. to 0.70 µm (80 to 700 nm) . . .”; 
(2) “Viklund discloses that the mesopores constitute the most important part of the entire porous structure for application involving large molecules”; 
(3) “Viklund does not provide any teaching or desirability for performing experimentation with respect to a phosphate adsorbing agent for blood processing let alone that the most frequent pore size is a result effective variable”; and 
(4) “any modifications that are being made to agents disclosed in the prior art in an attempt to arrive at Applicant’s claimed features must take into consideration the environment in which any prior art agent is used”. 
(Remarks 8 (bolding omitted).) Respectfully, Applicant’s instant arguments are unpersuasive.
First, as conveyed in the Final Office Action, a person having ordinary skill in the art would have been motivated to make Omori’s adsorbing agent macroporous: in order to provide high and rapid phosphate adsorption, as suggested by Smakman. (Final Act. 6.) This macroporosity corresponds to a pore size greater than 50 nm. (Id. at 4, n. 6.) And this range of pore size 50 nm or larger overlaps with the range of 0.08 to 0.70 µm (80 to 700 nm). 

Third, respectfully, Applicant’s arguments directed to Viklund desiring mesopores and failing to disclose experimentation with a phosphate adsorbing agent for blood processing (Remarks 8) fail to address, or even squarely meet, the rationale provided in the Final Office Action (Final Act. 6–7)—and are thus facially unpersuasive. Moreover, as explained in the Final Office Action, the recitation of “blood processing” is an intended use and cannot be given patentable weight. (Final Act. 17.) Likewise, assuming arguendo, viz., that “any modifications that are being made to agents disclosed in the prior art in an attempt to arrive at Applicant’s claimed features must take into consideration the environment in which any prior art agent is used”, when looking at the environments corresponding to the prior art, there does not appear any evidence of record which would preclude the phosphate adsorbing agent of the instant combination from being used for blood processing. To the contrary, Smakman per se suggests that sorbents can be used for blood processing. (See, e.g., Smakman col. 3, ll. 36–49; col. 5, ll. 37–48; col. 6, ll. 29–36.)
Applicant’s remarks directed to the claimed porosimeter (Remarks 8–10) are unpersuasive
Applicant has provided remarks asserting that the limitation “measured with a mercury porosimeter” is not a product-by-process limitation. (Remarks 8–10.) Respectfully, Applicant’s instant remarks are not persuasive for at least the reasons previously provided. (See Final Act. 21.) 
Applicant’s remarks directed to the method by which it obtains its adsorbing agent (Remarks 10–12) are unpersuasive
Applicant has provided remarks suggesting that “the rejections do not establish that the most frequent pore size can be obtained by processing disclosed in any of Omori, Smakman or Viklund.” (Remarks 10.) Applicant subsequently points out differences between the method by which it obtains its adsorbing agent and the methods used in Id. 10–12.) Respectfully, Applicant’s instant remarks are not persuasive for at least the reasons previously provided. (See Final Act. 19–21.)
In addition, Applicant submits that its “arguments are [] not naked arguments without verification. Applicant’s arguments establish that when following the special processes disclosed by Omori one having ordinary skill in the art would not have expected to obtain the most frequent pore size recited by Applicant.” (Remarks at 12.) Respectfully, Applicant’s instant arguments are unpersuasive. Here, Applicant has directed its argument solely to Omori, instead of the combined teachings of Omori, Smakman, and Viklund. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The double patenting rejections are withdrawn
Given that the claims of copending Application No. 16/614,066 have been amended and allowed, the provisional nonstatutory double patenting rejections have been withdrawn.
 
/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This document is in response to the Remarks filed December 20, 2021 and refers to the Final Office Action filed July 22, 2021 (“Final Act.”).